
	
		I
		112th CONGRESS
		1st Session
		H. R. 2928
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2011
			Mr. Kildee introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide relief to the Pottawatomi Nation in Canada for
		  settlement of certain claims against the United States.
	
	
		1.Settlement of certain
			 claims
			(a)Authorization
			 for paymentNotwithstanding any other provision of law, subject
			 to subsection (b), the Secretary of the Treasury shall pay to the Pottawatomi
			 Nation in Canada $1,830,000 from amounts appropriated under section 1304 of
			 title 31, United States Code.
			(b)Payment in
			 accordance with stipulation for recommendation of settlementThe
			 payment under subsection (a) shall—
				(1)be made in
			 accordance with the terms and conditions of the Stipulation for Recommendation
			 of Settlement dated May 22, 2000, entered into between the Pottawatomi Nation
			 in Canada and the United States (referred to in this section as the
			 Stipulation for Recommendation of Settlement); and
				(2)be included in the
			 report of the Chief Judge of the United States Court of Federal Claims
			 regarding Congressional Reference No. 94–1037X, submitted to the Senate on
			 January 4, 2001, in accordance with sections 1492 and 2509 of title 28, United
			 States Code.
				(c)Full
			 satisfaction of claimsThe payment under subsection (a) shall be
			 in full satisfaction of all claims of the Pottawatomi Nation in Canada against
			 the United States that are referred to or described in the Stipulation for
			 Recommendation of Settlement.
			(d)NonapplicabilityNotwithstanding
			 any other provision of law, the Indian Tribal Judgment Funds Use or
			 Distribution Act (25 U.S.C. 1401 et seq.) does not apply to the payment under
			 subsection (a).
			
